         Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


William Phillips

    v.                                         Case No. 19-cv-00079-PB

Chris Sununu, Governor,
State of New Hampshire


                        REPORT AND RECOMMENDATION

     Before the court is plaintiff William Phillips’s complaint

(Doc. No. 1).     Phillips seeks a preliminary injunction ordering

the Governor of New Hampshire to cease and desist from releasing

Phillips’s private prescription information to MITRE

Corporation, an entity conducting research on opioids for the

State.    The complaint is here for preliminary review under LR

4.3(d)(1) and 28 U.S.C. § 1915(e)(2), and the request for

preliminary injunctive relief has been referred to the

magistrate judge for a report and recommendation (“R&R”).               See

Jan. 28, 2019 Order (denying request for a temporary restraining

order and referring complaint to magistrate judge for further

action).



                                 Background

     In this action, Phillips challenges Governor Chris Sununu’s

January 10, 2019 Executive Order (“EO 2019-01”) which, Phillips

believes, effected the release of his personal medical records
       Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 2 of 10



to a private non-profit entity, MITRE Corporation, in connection

with research MITRE is undertaking in collaboration with the

State and the federal Centers for Medicare and Medicaid Services

(“CMS”).   EO 2019-01 establishes the “New Hampshire Opioid

Overprescribing and Misuse Project Advisory Council” as part of

the state’s response to the high rate of opioid overdose deaths

in New Hampshire.    EO 2019-01 states that MITRE Corporation is

working in cooperation with CMS and the State to conduct

research relating to New Hampshire provider practices in

prescribing opioids.    MITRE’s research is expected to identify

abnormal patterns of opioid prescribing.        The Advisory Council

established by EO 2019-01 is charged with making recommendations

regarding the questions to be answered by MITRE, monitoring the

results of MITRE’s research, and issuing recommendations for

policy changes “to bolster efforts to curb opioid misuse and

prescription abuse or fraud.”      EO 2019-01.

     Nothing in EO 2019-01 describes the type or time frame of

opioid prescription information to which MITRE Corporation will

have access.   Nor does EO 2019-01 indicate whether that

information will contain any personally identifiable health

information.   Phillips specifically alleges that the State has

claimed that the data to be given to MITRE will be stripped of

identifying information.     Phillips remains skeptical of that



                                    2
          Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 3 of 10



claim, however, as he further asserts that “they also claim to

be able to track you for the rest of your life,” and plaintiff

believes that if there were no identifiers, the “information

would not be useful[] in the first place.”           Doc. No. 1.

Phillips fears that his personal medical records relating to his

opioid prescriptions could be used to track him and could “end

up in the wrong hands.”        Doc. No. 1.

     Phillips has requested immediate injunctive relief in the

Complaint (Doc. No. 1).        The district judge denied that request,

to the extent Phillips sought the a temporary restraining order.

See Jan. 28, 2019 Order.        The district judge then referred the

underlying complaint to the undersigned magistrate judge for

further action.      See id.



                                  Discussion

I.   Preliminary Review

     A.      Standard

     The court may dismiss claims asserted in a complaint filed

in forma pauperis, if the court lacks jurisdiction, a defendant

is immune from the relief sought, the complaint fails to state a

claim, or the action is frivolous or malicious.            See 28 U.S.C.

§ 1915(e)(2); LR 4.3(d)(1).        In determining whether a pro se

complaint states a claim, the court must construe the complaint



                                       3
          Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 4 of 10



liberally.     See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam).     To survive preliminary review, the complaint must

contain “sufficient factual matter, accepted as true, to ‘state

a claim to relief.’”       See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citation omitted).        The court treats as true all well-

pleaded factual allegations and construes reasonable inferences

in plaintiff’s favor.       See Ocasio-Hernández v. Fortuño-Burset,

640 F.3d 1, 12 (1st Cir. 2011).



     B.      Claims and Bases for Federal Jurisdiction

     Phillips seeks damages and injunctive relief, in alleging

that the disclosure of opioid prescription information violates

United States laws prohibiting unfair and deceptive trade

practices and violates his state constitutional right to

privacy.     The court construes Phillips’s pleadings liberally as

further intending to assert that the disclosures violate his

federal right to privacy.        Liberally construed, the Complaint

invokes this court’s original jurisdiction over federal

questions and federal civil rights actions, pursuant to 28

U.S.C. §§ 1331 & 1343.



     C.      Federal Law Prohibiting Unfair Trade Practices

     Phillips alleges that the disclosure of his personal health



                                       4
          Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 5 of 10



information violates the “US FTC” law relating to unfair and

deceptive trade practices.        He appears to refer to the Federal

Trade Commission Act (“FTC Act”), 15 U.S.C. § 45(a)(1), which

prohibits “[u]nfair methods of competition in or affecting

commerce, and unfair or deceptive acts or practices in or

affecting commerce.”       The FTC Act, however, is enforced by the

Federal Trade Commission.        There is no private right of action

available under the FTC Act.         Mulder v. Kohl’s Dep’t Stores,

Inc., No. 15-11377-FDS, 2016 WL 393215, at *3, 2016 U.S. Dist.

LEXIS 11584, at *7 (D. Mass. Feb. 1, 2016), aff’d, 865 F.3d 17

(1st Cir. 2017).      As Phillips cannot litigate a private claim

under the FTC Act, the district judge should dismiss Phillips’s

FTC Act claim for failure to state a claim upon which relief can

be granted.



     D.      Federal Privacy Right

     Phillips specifically alleges that the disclosure of his

personal health information violates his state constitutional

right to privacy.       To the extent Phillips also intends to assert

that state action violates his rights under the federal

constitution, Phillips appears to invoke a violation of a

privacy interest protected by the Fourteenth Amendment.

     Many federal jurisdictions outside of the First Circuit



                                       5
       Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 6 of 10



have explicitly recognized a Fourteenth Amendment right to

privacy in one’s personal information, including personal health

information.   See Hancock v. Cty. of Rensselaer, 882 F.3d 58, 65

(2d Cir. 2018) (citing cases from Second, Third, Fifth Unit B,

Seventh, Ninth, and Tenth Circuits); see also NASA v. Nelson,

562 U.S. 134, 147 & n.10 (2011) (assuming without deciding that

there is a privacy interest, protected by Fourteenth Amendment,

in avoiding disclosures of personal information); Nunes v. Mass.

Dep’t of Corr., 766 F.3d 136, 144 (1st Cir. 2014) (assuming,

without deciding, that prisoners have constitutional right to

keep medical information private).       But cf. Leiser v. Moore, 903

F.3d 1137, 1145 (10th Cir. 2018) (finding that it is not clearly

established that disclosure of inmate’s cancer diagnosis

violated federal right to privacy, as binding precedent did not

preclude court from finding that disclosures of diseases that do

not expose inmates to social opprobrium or discrimination and

intolerance also do not violate right to privacy).         This court

need not resolve whether a Fourteenth Amendment right to

informational privacy exists as to opioid prescription

information, as Phillips’s allegations do not otherwise state a

federal claim upon which relief can be granted.

     Although Phillips has alleged that EO 2019-01 effects the

release of his personal prescription information to MITRE



                                    6
          Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 7 of 10



Corporation, an examination of that executive order reveals that

it sets up an Advisory Council, with general oversight

responsibilities relating to MITRE’s research on opioid

prescription practice data; it does not purport to authorize the

release of any confidential health information.            Phillips

specifically alleges that the State has asserted that the data

to be released will be stripped of identifiers.            His skepticism

regarding the de-identification of the data, in light of his

having also heard unspecified individuals claim that the data

can be used to “track you for the rest of your life,” Doc. No.

1, is not sufficiently pleaded to state a claim upon which

relief can be granted that Phillips’s confidential health

information has been improperly disclosed by state action.               And

his ensuing allegation that confidential information “could fall

into the wrong hands” is purely speculative.           Without more,

Phillips’s allegations fail to state a cognizable federal claim

arising from MITRE Corporation’s access to opioid prescription

data.     Accordingly, the district judge should dismiss Phillips’s

federal Fourteenth Amendment privacy claim.



     E.      State Law Claims

     The district judge should decline to exercise jurisdiction

over plaintiff’s claims asserting violations of state law to the



                                       7
         Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 8 of 10



extent the court approves this R&R and dismisses all of

Phillips’s federal claims.       See 28 U.S.C. § 1367(c)(3).

Phillips’s state law claims should be dismissed without

prejudice to refiling in a state court of competent

jurisdiction.



II.   Preliminary Injunction

      Phillips has asserted a request for preliminary injunctive

relief in the complaint, seeking to prevent the Governor from

disclosing Phillips’s “protected doctor patient records.”               Doc.

No. 1.    The district judge denied Phillips’s request for a

temporary restraining order and referred the underlying

complaint to the magistrate judge for further action.            See Jan.

28, 2019 Order.

      “A plaintiff seeking a preliminary injunction must

establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that

an injunction is in the public interest.”          Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008).          The first two

factors, likelihood of success on the merits and irreparable

harm, are “‘the most important’ in the calculus.”           Bruns v.

Mayhew, 750 F.3d 61, 65 (1st Cir. 2014) (citation omitted).



                                      8
          Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 9 of 10



“‘[P]erhaps the single most important prerequisite for the

issuance of a preliminary injunction is a demonstration that if

it is not granted the applicant is likely to suffer irreparable

harm before a decision on the merits can be rendered.’”             See

Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645

F.3d 26, 32 (1st Cir. 2011) (quoting 11A C. Wright, A. Miller &

M. Kane, Federal Practice & Procedure § 2948, at 129 (2d ed.

1995)).     The burden of proof is on the movant.         See Esso Std.

Oil Co. v. Monroig–Zayas, 445 F.3d 13, 18 (1st Cir. 2006).

     Phillips has failed to state a federal claim upon which

relief can be granted.       Accordingly, he has failed to show a

likelihood of success on the merits of his federal claims.

Furthermore, he bases his claims of harm on his fear that

identifiers will be released that could be used to track

individuals for the rest of their lives, and that confidential

health information may “fall into the wrong hands.”             “A finding

of irreparable harm must be grounded on something more than

conjecture, surmise, or a party’s unsubstantiated fears of what

the future may have in store.”         Charlesbank Equity Fund II, Ltd.

P’ship v. Blinds To Go, Inc., 370 F.3d 151, 162 (1st Cir. 2004).

As Phillips has failed to allege facts showing a likelihood of

any irreparable harm based on more than surmise or conjecture,

the district judge should deny his request for preliminary



                                       9
         Case 1:19-cv-00079-PB Document 4 Filed 01/28/19 Page 10 of 10



injunctive relief.



                                 Conclusion

      The district judge should dismiss all of Phillips’s claims

and deny his request for preliminary injunctive relief, without

prejudice to Phillips’s ability to file a complaint asserting

his state law claims in a state court of competent jurisdiction.

Any objections to this Report and Recommendation must be filed

within fourteen days of receipt of this notice.           See Fed. R.

Civ. P. 72(b)(2); LR 7.2(d).        The fourteen-day period may be

extended upon motion.       Failure to file objections within the

specified time waives the right to appeal the district court’s

order.    See Santos-Santos v. Torres-Centeno, 842 F.3d 163, 168

(1st Cir. 2016).

                                    __________________________
                                    Andrea K. Johnstone
                                    United States Magistrate Judge

January 28, 2019

cc:   William Phillips, pro se




                                      10
